TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-06-00001-CV



    Charlsey Adams, an Individual, and Charlsey Adams, Ward of Lula Fae Moore,
           Guardian of the Person and Estate of Charlsey Adams, Appellants


                                            v.


          Guardianship of Charlsey Adams, An Incapacitated Person, Appellee




                FROM THE COUNTY COURT OF TOM GREEN COUNTY
         NO. 05-G-025, HONORABLE MICHAEL D. BROWN, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss the appeal. We grant the

motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                          __________________________________________

                                          David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellants’ Motion

Filed: April 28, 2006